UNITED STATES OF AMERICA
                          MERIT SYSTEMS PROTECTION BOARD


     DOUGLAS A. DELIZ,                               DOCKET NUMBER
                  Appellant,                         SF-0752-15-0175-I-1

                     v.

     DEPARTMENT OF THE NAVY,                         DATE: June 2, 2015
                 Agency.



                THIS FINAL ORDER IS NO NPRECEDENTIAL 1

               Douglas A. Deliz, Ewa Beach, Hawaii, pro se.

               Jason Zhao, Pearl Harbor, Hawaii, for the agency.


                                            BEFORE

                                Susan Tsui Grundmann, Chairman
                                   Mark A. Robbins, Member


                                        FINAL ORDER

¶1         The appellant has filed a petition for review of the initial decision, which
     dismissed his appeal as untimely filed without good cause shown for the delay in
     filing.    Generally, we grant petitions such as this one only when: the initial
     decision contains erroneous findings of material fact; the initial decision is based
     on an erroneous interpretation of statute or regulation or the erroneous application

     1
        A nonprecedential order is one that the Board has determined does not add
     sign ificantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                        2

     of the law to the facts of the case; the judge’s rulings during either the course of
     the appeal or the initial decision were not consistent with required procedures or
     involved an abuse of discretion, and the resulting error affected the outcome of
     the case; or new and material evidence or legal argument is available that, despite
     the petitioner’s due diligence, was not available when the record closed.        See
     Title 5 of the Code of Federal Regulations, section 1201.115 (5 C.F.R.
     § 1201.115). After fully considering the filings in this appeal, and based on the
     following points and authorities, we conclude that the petitioner has not
     established any basis under section 1201.115 for granting the petition for review.
     Therefore, we DENY the petition for review and AFFIRM the initial decision,
     which is now the Board’s final decision. 5 C.F.R. § 1201.113(b).
¶2        The agency removed the appellant from his position as a Welder,
     WG-3703-10, at the Pearl Harbor Naval Shipyard and Intermediate Maintenance
     Facility. Initial Appeal File (IAF), Tab 2 at 10-21. He was removed because he
     refused to provide a urine specimen for a drug test as directed on September 19,
     2013. Id. at 16. He then failed to report to work as directed from September 20,
     2013, to November 24, 2013.          Id. at 16-17.     This appeal was filed on
     November 25, 2014. IAF, Tab 1 at 1. The administrative judge informed the
     appellant that his appeal appeared to have been untimely filed and ordered him to
     file evidence and argument showing that it was timely filed or that good cause
     existed for the delay. IAF, Tab 3 at 2-3. The appellant did not respond. The
     administrative judge thus dismissed the appeal as untimely filed without good
     cause shown. IAF, Tab 6, Initial Decision (ID) at 1, 3.
¶3        An appeal must be filed no later than 30 days after the effective date, if any,
     of the action being appealed, or 30 days after the date of the appellant’s receipt of
     the agency’s decision, whichever is later.        5 C.F.R. § 1201.22(b)(1).      The
     appellant’s removal was effective October 24, 2014.        IAF, Tab 2 at 11.     The
     agency’s decision letter was dated October 20, 2014. Id. at 10. The appellant
     received the letter on October 22, 2014. IAF, Tab 5 at 19. The 30-day filing
                                                                                         3

     period ended on November 23, 2014.           Because November 23, 2014, was a
     Sunday, the filing deadline was extended to November 24, 2014. See 5 C.F.R.
     § 1201.23. The appellant filed the appeal electronically on November 25, 2014.
     See IAF, Tab 1 at 1, Tab 2 at 4. The administrative judge thus correctly found
     that the appeal was untimely filed.
¶4         If a party fails to submit an appeal within the time set by statute, regulation,
     or order, it will be dismissed as untimely filed unless he can show a good reason
     for the delay. 5 C.F.R. § 1201.22(c). The administrative judge will provide the
     party an opportunity to show why the appeal should not be dismissed as untimely
     filed. Id. Although the administrative judge here issued an order on timeliness,
     the appellant filed no response. See IAF, Tab 3 at 2-3. The administrative judge
     thus properly found that the appellant failed to show good cause for the delay in
     filing. See ID at 1, 3.
¶5         On review, the appellant asserts three arguments. 2        First, the appellant
     asserts that the agency’s change of representative “caus[ed] an unknown amount
     of days delayed.” Petition for Review (PFR) File, Tab 1 at 1. The record shows
     that the agency added a representative, but we note that this addition did not
     occur until December 19, 2014, several days after the filing deadline. See IAF,
     Tab 4.
¶6         Second, the appellant asserts that he was unable to obtain the services of an
     attorney to handle his appeal, and he “claim[ed] ignorance of sensitive time-lines
     whilst acclimating [himself] to the proper filing procedures of [p]ro [s]e
     [p]etitioners and [a]pel[l]ants.”     PFR File, Tab 1 at 1.          The lack of a
     representative or the inability to obtain one, however, does not establish good
     cause for a filing delay.    Zamot v. U.S. Postal Service, 91 M.S.P.R. 475, ¶ 7
     (2002), aff’d, 332 F.3d 1374 (Fed. Cir. 2003). The appellant’s assertion that he

     2
       Because we find these arguments unavailing, we do not reach the issue of whether
     they are based on new evidence. See Banks v. Department of the Air Force, 4 M.S.P.R.
     268, 271 (1980); see also 5 C.F.R. § 1201.115(d).
                                                                                       4

     was ignorant of the Board’s filing deadlines is likewise unavailing. The decision
     notice clearly advised him that he had 30 days from receipt of the notice in which
     to file an appeal. IAF, Tab 2 at 11. The decision notice also cited the specific
     regulation governing the filing of an appeal and instructed the appellant regarding
     the Board’s filing procedures, as well as the procedures for his other avenues of
     appeal. Id. at 11-13. Further, it is well-established that lack of familiarity with
     the Board’s practices does not constitute good cause for waiver of its timeliness
     requirements.    Mata v. Office of Personnel Management, 53 M.S.P.R. 552,
     554-55, aff’d, 983 F.2d 1088 (Fed. Cir. 1992) (Table); see Caballero v.
     Department of the Army, 59 M.S.P.R. 298, 302 (1993) (inexperience with legal
     matters and unfamiliarity with Board procedures do not warrant waiver of the
     Board’s deadlines).
¶7         Third, the appellant asserts that the electronic devices he used when he
     attempted to file his appeal did not support Adobe Reader, which meant he
     missed “important messages that I was ultimately unaware of and unable to
     respond to.” PFR File, Tab 1 at 1-2.       He has not shown, however, that such
     problems occurred before the due date for filing an appeal, nor has he specifically
     stated which messages he missed.      The record shows that the Board initially
     rejected his appeal because he did not include the agency’s decision letter with
     his filing. IAF, Tab 1. Even so, his initial attempt to file an appeal took place on
     November 25, 2014, after the filing deadline. Id.; see IAF, Tab 2 at 1. Whatever
     computer difficulties he might have experienced with the Board’s e-filing system
     postdated the filing deadline. Accordingly, his arguments are unavailing, and we
     affirm the initial decision.
                                                                                         5

                 NOTICE TO THE APPELLANT REGARDING
                    YOUR FURTHER REVIEW RIGHTS 3
      You have the right to request further review of this final decision.

Discrimination Claims: Administrative Review
      You may request review of this final decision on your discrimination
claims by the Equal Employment Opportunity Commission (EEOC). See Title 5
of the United States Code, section 7702(b)(1) (5 U.S.C. § 7702(b)(1)). If you
submit your request by regular U.S. mail, the address of the EEOC is:
                           Office of Federal Operations
                    Equal Employment Opportunity Commission
                                 P.O. Box 77960
                            Washington, D.C. 20013

If you submit your request via commercial delivery or by a method requiring a
signature, it must be addressed to:
                           Office of Federal Operations
                    Equal Employment Opportunity Commission
                                131 M Street, NE
                                  Suite 5SW12G
                            Washington, D.C. 20507

       You should send your request to EEOC no later than 30 calendar days after
your receipt of this order. If you have a representative in this case, and your
representative receives this order before you do, then you must file with EEOC no
later than 30 calendar days after receipt by your representative. If you choose to
file, be very careful to file on time.

Discrimination and Other Claims: Judicial Action
      If you do not request EEOC to review this final decision on your
discrimination claims, you may file a civil action against the agency on both your
3
  Although the appellant raised a discrim ination claim below, the initial decision did not
inform him of his right to appeal to the Equal Employment Opportunity Commission or
the United States District Court. We therefore notify the appellant of his m ixed-case
appeal rights in this Final Order. See Grimes v. U.S. Postal Service, 39 M.S.P.R. 183,
186-87 (1988).
                                                                                    6

discrimination claims and your other claims in an appropriate United States
district court. See 5 U.S.C. § 7703(b)(2). You must file your civil action with
the district court no later than 30 calendar days after your receipt of this order. If
you have a representative in this case, and your representative receives this order
before you do, then you must file with the district court no later than 30 calendar
days after receipt by your representative. If you choose to file, be very careful to
file on time. If the action involves a claim of discrimination based on race, color,
religion, sex, national origin, or a disabling condition, you may be entitled to
representation by a court-appointed lawyer and to waiver of any requirement of
prepayment of fees, costs, or other security.          See 42 U.S.C. § 2000e-5(f)
and 29 U.S.C. § 794a.




FOR THE BOARD:                             ______________________________
                                           William D. Spencer
                                           Clerk of the Board
Washington, D.C.